451 F.2d 1348
79 L.R.R.M. (BNA) 2144, 67 Lab.Cas.  P 12,317
GLOBE GEAR COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1299.
United States Court of Appeals,Sixth Circuit.
Dec. 14, 1971.

Paul H. Townsend, Jr., Detroit, Mich., Dykema, Gossett, Spencer, Goodnow & Trigg, Detroit, Mich., on brief, for petitioner.
Arthur L. Fox, II, N. L. R. B., Washington, D. C., Peter G. Nash, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Eugene B. Granof, Attys., N. L. R. B., Washington, D. C., on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and BROOKS, Circuit Judges.

ORDER.

1
This case is before the court on a petition to review and set aside the order of the National Labor Relations Board reported at 189 N.L.R.B. No. 56, and the cross-application of the Board for enforcement.  Reference is made to the decision of the Board for a recitation of pertinent facts.


2
Upon consideration, the court concludes that the settlement agreement was properly set aside in view of the company's subsequent refusal to furnish the Union with requested financial data relevant for bargaining purposes; and that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
It is ordered that enforcement be granted.